DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Status of Claims
CORRECTED Claims 1, 4-13, and 15-20 are pending and allowed herein per Applicant’s filing 02/16/2021.
Claims 1, 16, and 19 were amended in Applicant’s 02/16/2021 filing.
Claims 2, 3, and 14 were canceled in Applicant’s 02/16/2021 filing.
No claims were added in Applicant’s 02/16/2021 filing.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record was found to be Holler et al (US Pat. 8,739,047) and Clifford (US Pub. 2005/0289503).  Neither Holler nor Clifford individually anticipates or in combination renders obvious the claimed invention.  Where:
Holler teaches the displaying of attributes of the related asset is ceased without modification of the display in response to the user input, thus providing a robust and convenient agile development management software.  Where the method of managing agile software development includes displaying assets associated with an agile software development process. Selection of a first link corresponding to a respective asset of the displayed assets is detected; in response, one or more related assets associated with the respective asset are displayed. Selection of a second link corresponding to a first related asset of the one or more related assets is detected; in response, a user interface for editing attributes of the first related asset is displayed, wherein the user interface and the one or more related assets are displayed in a common window.
Clifford teaches accurate predictions and modeling of project risks effectively, and provides visibility of real time progress and status of project.  Where a development management system and method are disclosed for providing substantially real-time monitoring of the progress of a product development and a projection of completion of the project based on objective criteria, which can be plotted against the planned time to completion and budget for a project. The principle of the development 
The claimed invention is directed to an abstract idea, organizing human activity using mathematical concepts.  However as amended the claimed invention practically applies the abstract idea to integrate it in a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1706 see Spec. [161].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 
The drawings are objected to because 1704 of fig 17A denotes two points in the graph as the “upper limit” it is assumed that one of these points should be labeled 1706.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhat et al (US 10,929,268 B2) teaches employing machine learning (ML) algorithms to develop prediction models to predict characteristics of a project. For example, the models can be employed to predict a number of defects that may be present in a software product that is produced by a software development project. A model can be trained using input data captured from previous software projects, such as data describing the feature set of a software product, the timeline for its development, the particular type or domain of software, a number of modules, functions, etc., the particular number and/or identity of personnel working on the project, and so forth. Such input data can be analyzed to extract features that are provided as training data to train a model that is used to predict project metrics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FOLASHADE ANDERSON/Examiner, Art Unit 3623